Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:
	At line 19, replace the word “device” with –apparatus--.
Claim 2:
	At line 6, delete the article “the” (1st appearance).
Claim 3:
	At line 2, delete the word “first”.
At line 6, replace an article “a” with –the--.
Claim 4:
	At line 2, delete the word “first”.
At line 6, replace an article “a” with –the--.


The following is an examiner’s statement of reasons for allowance: 
The present invention pertains a checking apparatus.  The prior arts, however, do not tech that the checking apparatus for testing at least one first closed-loop control unit, comprises at least:  a first computation unit for executing a model code, the model code being able to be used to provide a simulated controlled system signal for stimulating the closed-loop control unit and to manipulate an actuator signal of the closed-loop control unit, and a first time signal converter unit having at least (i) a first time signal interface for p9cking up a first time signal of a global time signal source, and (ii) a changeover signal transmission unit configured to provide a first changeover signal for forwarding to a first multiplexer, and (iii) a first timing transmission unit configured to generate a first periodic timing signal from the first time signal and to output the first periodic timing signal to a first PLL, and wherein the checking apparatus furthermore comprises: (a) a first oscillator configured to generate a second periodic timing signal and to output the second periodic timing signal to a se4cond PLL, and (b) a first clock, firstly connected to the first multiplexer by means of a timing signal line and secondly configured to forward a first clock signal to a first input/output unit and/or the first computation unit, wherein a first multiplexer input of the first multiplexer is connected to a first PLL output of the first PLL to transmit a first frequency-stabilized timing signal in the direction of the first multiplexer, and wherein a second multiplexer input of the first multiplexer is connected to a second PLL output of the second PLL to transmit a second frequency-stabilized timing signal in the direction of the first multiplexer, and wherein the first changeover signal is provided to be used to control the first multiplexer such that depending on a state of the changeover signal the first multiplexer can be used to forward either the first frequency-
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-4 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111